EXHIBIT 10.49.3
Undertaking concerning loan payment
— for purposes other than personal consumption
Handelsbanken
Branch
Frölunda

     
 
  Loan number
Borrower
  Customer number
MOBITEC AKTIEBOLAG
 

Provided that Svenska Handelsbanken AB (publ)/Stadshypotek AB grants extension
of the loan period, at least the below amount must be amortised each...
Other terms for the loan remain unchanged

                                                  From
2010-03-31     Amount
0     þ SEK     EUR     From
2010-09-30     Amount
1,500,000     þ SEK     EUR    

In addition to this, interest due must be paid each time the loan period is
extended.
Other comments
Automatic payment

     
Account number
  If an account number is stated, it implies an agreement that amounts due are
paid by the bank debiting the account on the due date. The agreed due date will
apply even if it is not a business day. The borrower is responsible for the
required amount being available on the account on the due date.  
Signature
   
Date
  Signature of borrower
2010-03-25
  MOBITEC AB
 
  /s/ Agne Axelsson  
Approval by guarantor and/or pledger who is not the borrower if the amortisation
plan is changed
 
Date
  Signature of borrower/pledger
 
   
Date
  Signature of borrower/pledger
 
   
Date
  Signature of borrower/pledger
 
   
Date
  Signature of borrower/pledger
 
   
Date
  Signature of borrower/pledger

                  Signature of branch manager or equivalent   The documentation
is correct   The change has been registered for the loan
 
  Date   Signature   Date   Signature

